     Case 3:19-cv-00356-E Document 60 Filed 09/29/20            Page 1 of 18 PageID 1233



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

ROBERT TAYLOR, et al.,                          §
                                                §
                Plaintiffs,                     §
                                                §
v.                                              §         CIVIL ACTION NO. 3:19-cv-00356-E
                                                §
THE UNIVERSITY OF TEXAS                         §
AT DALLAS, et al.,                              §
                                                §
                Defendants.                     §

                              MEMORANDUM OPINION AND ORDER

         Before the Court are two Motions to Dismiss—one filed by Defendant the University of

Texas at Dallas and one filed by Defendants Richard Benson and Inga H. Musselman (Doc. Nos.

35 & 37). For reasons that follow, the Court grants both motions.

                                          Background

         Plaintiffs, Dr. Robert Taylor, Dr. John Worrall, and Dr. Galia Cohen, filed this suit in

February 2019 against their employer, the University of Texas at Dallas (UTD), as well as UTD’s

President Richard Benson and Vice President for Academic Affairs and Provost Inga H.

Musselman. Each Defendant filed a motion to dismiss the original complaint. The motions were

denied as moot after Plaintiffs amended their complaint. Defendants now move to dismiss

Plaintiffs’ First Amended Complaint.

         The following background is taken from the allegations in the amended complaint. Dr.

Taylor and Dr. Worrall are tenured professors at UTD. They teach in the Criminology Program,

part of the School of Economic, Political and Policy Sciences (EPPS). Dr. Cohen is a full-time

untenured instructor in the Criminology Program. UTD’s School of EPPS offers an executive

                                                1
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                Page 2 of 18 PageID 1234



master’s degree through its Justice Administration and Leadership Graduate Program (JAL). In

the fall of 2015, Dr. Worrall took over directing the JAL program from Dr. Taylor. In 2014, Dr.

Cohen became the Associate Director of JAL. For many years, students enrolled in the JAL

program who successfully attended the Caruth Police Institute (CPI) or the Institute for Law

Enforcement Administration (ILEA) were offered academic credit based on equivalent

coursework. They received the grade they earned while attending the appropriate courses at ILEA

or CPI. This “Substitution Process” was described in the JAL Policies and Procedures. UTD

knew about the Substitution Process and approved it.

       Plaintiffs allege that in late 2017, a new assistant professor who was asked to teach in the

JAL program expressed to a colleague that he was uncomfortable with the Substitution Process.

Eventually the issue was raised to Provost Musselman. The long-approved process was distorted

by the new professor and described in conspiratorial terms, as though it was kept secret from

central administration. The “disgruntled and misguided” junior professor falsely reported serious

and possibly criminal improprieties in the JAL program and that Plaintiffs were the cause. Benson

and Musselman (collectively “the Administrators”) and UTD began analyzing the process by

which students in the JAL program were given grades and credit for courses previously completed

at the executive police training institutes. In December 2017, the Administrators caused UTD to

self-report wrongdoing to its accrediting body, held back diplomas from December 2017 graduates

of the JAL program, and launched a full-scale investigation into the possible criminality or

financial impropriety of the Substitution Process.

       In February 2018, Musselman sent a memo to the “Voting Faculty, Criminology Program.”

She described her review of the JAL program and concluded “that the Institute courses are fully

legitimate substitutions for parallel JAL courses.” With one new procedural policy, the process
                                                 2
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 3 of 18 PageID 1235



would be allowed to continue. Despite this conclusion, the Administrators caused an investigation

by the University of Texas System’s Chief Inquiry Officer, Tray Atchley. Plaintiffs allege

Musselman had fallen for “wild conspiracy theories” by the professor who accused them. In a May

9, 2018 investigative report, Atchley concluded that “no evidence was discovered indicating an

intent to defraud the MS JAL students or UTD leadership.”

       In May of 2018, Musselman nevertheless notified Dr. Worrall and Dr. Cohen that she was

terminating their JAL Director and Associate Director positions effective June 1, 2018. In

addition, the Administrators “pressed forward” under UT System Regents’ Rule 31008, which

governs termination of faculty. On July 6, 2018, Musselman issued letters to Plaintiffs (“the July

Notice Letters”) accusing them of academic fraud for having participated in the Substitution

Process for several years and stating that UTD was providing them with notice of the initiation of

termination proceedings. Although Rule 31008 requires that faculty members being considered

for termination be given an opportunity to be interviewed, Musselman did not provide Plaintiffs

that opportunity. Nor did Benson ensure she did so.

       The July Notice Letters made an offer to discuss the allegations against Plaintiffs. Plaintiffs

attended a requested meeting with counsel, but Musselman would not answer questions about what

Plaintiffs were charged with doing. They never received notice of a specific charge or violation

of rule or standard that served as the subject of those meetings. At the end of the meetings,

Musselman stated she would let Plaintiffs know whether she would advance the matter into

termination proceedings. Over the next seven months, Plaintiffs’ counsel repeatedly requested

information on further proceedings. Defendants responded that they could not speak about the

matter and failed to provide a name-clearing hearing Plaintiffs requested.


                                                 3
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                 Page 4 of 18 PageID 1236



       The threat of termination “hung over the Plaintiffs’ heads” for more than a year. UTD and

Benson eventually discontinued termination proceedings, but before doing so, breached Plaintiffs’

right of privacy by releasing Musselman’s July Notice Letters to the public, including the Dallas

Morning News (DMN). On January 31, 2019, Defendants learned the matter was about to be made

public in an exposé by the DMN. Musselman immediately sent letters to Benson, copying

Plaintiffs, with her decision to recommend moving forward with termination proceedings (“the

January Letters”). The January Letters repeated the July Notice Letters’ accusations that the

substitution process violated UTD’s transfer credit policy and constituted a severe breach of

academic integrity. She accused Plaintiffs of “falsification of student transcripts, a form of

academic fraud” and of “unilaterally offering unsanctioned credits for years.” Plaintiffs allege that

the July Notice Letters were confidential under the Texas Public Information Act (TPIA) and the

Texas Education Code and should not have been released by UTD or Benson.

       The DMN published a story on the front page of its Sunday paper on February 3, 2019

about the JAL program and the Substitution Process. According to the story, school officials

refused to release the investigative report, but the DMN obtained a copy. On February 6, 2019,

Benson issued a lengthy statement to the campus community that contained “stigmatizing

innuendo and factual inaccuracies.” On February 11, 2019, Plaintiffs were finally informed that

Benson would meet with them to decide whether to accept Musselman’s recommendation to go

forward with termination. By then Dr. Worrall had already been terminated from his position as

Director of JAL and Dr. Cohen had been terminated as Associate Director of JAL. In addition,

offers to them of employment from other universities were withdrawn. Dr. Taylor suffered

irreparable damage to his consulting business.


                                                 4
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                 Page 5 of 18 PageID 1237



       Plaintiffs filed this lawsuit in February 2019. A week after the lawsuit was filed, UTD

finally sent Plaintiffs’ counsel the two policies they were accused of violating. In late February

and early March of 2019, Benson met with each Plaintiff and read a statement of the charges

against them. Benson described the charges as “violations of university policy on graduate transfer

credit, faculty conduct, and generally accepted academic norms.” On April 4, 2019, Benson issued

a letter to each Plaintiff. He informed Dr. Cohen that she would not be terminated, but that what

she had done was “wrong” and fell short of the highest standards of academic integrity. He denied

her a hearing. Benson informed Dr. Taylor and Dr. Worrall that he believed there was good cause

for their termination and that he had decided to convene a tribunal to hear charges against them.

The charge was that they “oversaw and engaged in a practice of awarding UT Dallas academic

credit, with a corresponding UT Dallas grade, for prior participation in non-UT Dallas programs”

offered by CPI and ILEA “which was not authorized pursuant to any existing university policy or

procedure.”

       The hearing took place over two days in June 2019 before a panel of UTD professors. The

panel found that UTD did not prove good cause for termination of either Dr. Taylor or Dr. Worrall.

Benson accepted the recommendation of the panel not to pursue termination of their tenured

appointments.

        Plaintiffs allege that the process leading up to the hearing and the testimony at the hearing

revealed that Plaintiffs had been denied due process in several ways. Among other things,

Plaintiffs complain of the fact that once the termination process is begun under Rule 31008, there

is no deadline by which UTD must make a decision about moving forward with termination,

scheduling a due process hearing, or any other step in the process. Defendants were able to delay

a year. The lack of a prompt resolution rendered the ultimate outcome virtually meaningless and
                                                 5
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                 Page 6 of 18 PageID 1238



did not provide any reasonable notion of due process. They also complain of the fact that

Musselman failed to interview them and of their failure to be informed that the chief investigator

for the UT System had been tasked with looking for serious criminal conduct.

       Plaintiffs’ amended complaint sets out several causes of action. Pursuant to 42 U.S.C.

§ 1983, they allege Defendants deprived them of liberty interests without procedural due process.

They assert liberty interests in their right to be free from invasion of privacy and in their

reputations. Plaintiffs also allege that Defendants deprived them of property interests without

procedural due process. The specific property interest alleged is the loss of Dr. Worrall’s and Dr.

Cohen’s positions as directors of the JAL program. In addition, Plaintiffs assert a state law claim

for invasion of privacy. Plaintiffs allege the Administrators are liable in their official and

individual capacities. Plaintiffs seek actual damages, punitive damages against the Administrators,

and injunctive relief.

                                    UTD’s Motion to Dismiss

       In its motion to dismiss, UTD asserts the Court lacks subject-matter jurisdiction over

Plaintiffs’ claims against it. Rule 12(b)(1) allows motions to dismiss for lack of subject-matter

jurisdiction. FED. R. CIV. P. 12(b)(1). Lack of subject-matter jurisdiction may be found in any

one of three instances: (1) the complaint alone; (2) the complaint supplemented by the undisputed

facts evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts. Ramming v. U.S., 281 F.3d 158, 161 (5th Cir. 2001). The

burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction. Id.

Accordingly, the plaintiff constantly bears the burden of proof that jurisdiction does in fact exist.

Id. Ultimately, a motion to dismiss for lack of subject-matter jurisdiction should be granted only


                                                 6
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                    Page 7 of 18 PageID 1239



if it appears certain that the plaintiff cannot prove any set of facts in support of his claim that would

entitle him to relief. Id.

        When challenging subject-matter jurisdiction under Rule 12(b)(1), a party can make a

facial attack or a factual attack. Patterson v. Rawlings, 287 F.Supp.3d 632, 637 (N.D. Tex. 2018).

If the party merely filed its Rule 12(b)(1) motion, it is considered a facial attack, and the court

looks only at the sufficiency of the allegations in the pleading and assumes them to be true. Id. If

the allegations are sufficient to allege jurisdiction, the court must deny the motion. Id. A party

can also make a factual attack on subject-matter jurisdiction by submitting evidence, such as

affidavits or testimony. Id. Such an attack challenges the facts on which jurisdiction depends and

matters outside the pleadings, such as affidavits and testimony, are considered. Id. The court is

free to weigh the evidence and satisfy itself as to the existence of the power to hear the case. Id.

        UTD’s motion raises the issue of Eleventh Amendment immunity. In most cases, Eleventh

Amendment sovereign immunity bars private suits against nonconsenting states in federal court.

Green Valley Special Util. Dist. v. City of Schertz, Tex., 969 F.3d 460, 471 (5th Cir. 2020). When

a state agency is the named defendant, the Eleventh Amendment bars suits for both money

damages and injunctive relief unless the state has waived immunity. Cozzo v. Tangipahoa Parish

Counsel, 279 F.3d 273, 280–81 (5th Cir. 2002).

        UTD contends it has Eleventh Amendment immunity from Plaintiffs’ procedural due

process claims and common-law invasion of privacy claims. (UTD also argues it is not a “person”

capable of being suit under 42 U.S.C. § 1983.) In addition, UTD moves to dismiss Plaintiffs’

common-law invasion of privacy claim against the Administrators in their individual capacities

under the election of remedies provision in the Texas Tort Claims Act.


                                                   7
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                   Page 8 of 18 PageID 1240



       In response to UTD’s motion, Plaintiffs do not contest UTD’s arguments regarding

jurisdiction over UTD itself. They do oppose UTD’s motion for dismissal of the common-law

invasion of privacy claim against the Administrators.

       Section 101.106 of the Texas Tort Claims Act is titled “Election of Remedies.” It provides

that the filing of a suit under the act against a governmental unit constitutes an irrevocable election

by the plaintiff and immediately and forever bars any suit or recovery by plaintiff against any

individual employee of the governmental unit regarding the same subject matter. TEX. CIV. PRAC.

& REM. CODE ANN. § 101.106(a). Conversely, the filing of a suit under the act against any

employee of a governmental unit constitutes an irrevocable election by the plaintiff and

immediately and forever bars any suit or recovery by the plaintiff against the governmental unit

regarding the same subject matter unless the governmental unit consents. Id. § 101.106(b). The

provision at issue here, section 101.016(e), provides that if a suit is filed under the tort claims act

against both a governmental unit and any of its employees, the employees shall immediately be

dismissed on the filing of a motion by the governmental unit. Id. § 101.106(e).

       UTD contends that because Plaintiffs sued it and its employees for common-law invasion

of privacy, UTD is entitled to move to dismiss the claim against the employees. Plaintiffs respond

that UTD ignores the purpose of the statute. Section 101.106 requires Plaintiffs to sue either a

state institution or its agents, but not both. Plaintiffs acknowledge they “erroneously worded” their

claim to include all three Defendants.       They submit that if the Court lacks subject-matter

jurisdiction over their claims against UTD due to Eleventh Amendment immunity, then granting

the motion to dismiss the invasion of privacy claim against the Administrators “goes beyond any

rational election of remedies requirement.” Plaintiffs request that the Court grant UTD’s motion


                                                  8
  Case 3:19-cv-00356-E Document 60 Filed 09/29/20                 Page 9 of 18 PageID 1241



for dismissal of the claims against it under Rule 12(b)(1), at which point UTD’s motion to dismiss

the claims against the Administrators would be moot.

        Based on the plain language of § 101.106(e), the Court must dismiss Plaintiffs’ claims

against the Administrators for common-law invasion of privacy in their individual capacities. If,

as here, a suit is filed under the tort claims act against both a governmental unit and any of its

employees, the employees shall immediately be dismissed on the filing of a motion by the

governmental unit. UTD has filed such a motion. The Court grants UTD’s motion to dismiss in

its entirety.

                            The Administrators’ Motion to Dismiss

                                    1. Rule 12(b)(1) Arguments

        The Administrators have jointly moved to dismiss the claims against them for lack of

subject-matter jurisdiction under Rule 12(b)(1) and for failure to state a claim under Rule 12(b)(6).

When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court should

consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.

Ramming, 281 F.3d at 161.

        The Court has already concluded that UTD’s invocation of the election of remedies

provision deprives the court of subject-matter jurisdiction over Plaintiffs’ common-law invasion

of privacy claim against the Administrators in their individual capacities. The Administrators also

contend that Plaintiffs’ common-law invasion of privacy claim against them in their official

capacities is barred by Eleventh Amendment immunity. The Texas Tort Claims Act does not

waive Eleventh Amendment immunity to suit in federal courts. Sherwinski v. Peterson, 98 F.3d

849, 851–52 (5th Cir. 1996). Plaintiffs did not address this argument in their response to the

motion to dismiss. The Court concludes the Administrators are entitled to Eleventh Amendment
                                                 9
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                   Page 10 of 18 PageID 1242



immunity as to Plaintiffs’ common-law invasion of privacy action against them in their official

capacities.

       The Court must still consider the Administrators’ arguments regarding Plaintiffs’ claims

for deprivation of a constitutionally protected liberty or property interest. The Administrators

assert that Plaintiffs’ procedural due process claims seeking damages against them in their official

capacities are barred by Eleventh Amendment immunity. Plaintiffs agree. They seek only

injunctive relief from the Administrators in their official capacities.

       To state a Fourteenth Amendment claim under § 1983, a plaintiff must first identify a

protected life, liberty or property interest and then prove that governmental action resulted in a

deprivation of that interest. Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, 242 (5th Cir.

2018). The Administrators contend that Plaintiffs’ procedural due process claims are moot

because there was no deprivation of a liberty or property interest. The Administrators argue that

there is no live controversy because UTD did not terminate Plaintiffs’ employment. According to

the Administrators, Plaintiffs filed their lawsuit before it was ripe because the termination process

was ongoing. Now that the termination process is complete, their lawsuit has become moot.

       Plaintiffs respond they have specifically alleged that even though they did not lose their

jobs, they lost directorships, income, and job offers as a result of the Administrators’ actions. They

also maintain they remain in a “precarious position” at UTD.

       The Court is not persuaded by the Administrators’ argument that Plaintiffs’ procedural

due process claims are moot.      Here, Plaintiffs have identified other alleged liberty or property

interests apart from their employment. Whether these interests are constitutionally protected

interests is a different question. The cases cited by the Administrators in support of their mootness

argument were not decided on mootness, but rather on the issue of whether the plaintiff had stated
                                                  10
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 11 of 18 PageID 1243



a claim for deprivation of a protected property interest under Rule 12(b)(6). See Gentilello v. Rege,

627 F.3d 540, 544–45 (5th Cir. 2010); Richards v. City of Weatherford, 145 F. Supp. 2d 786, 792

(N.D. Tex. 2001), aff’d, 275 F.3d 46 (5th Cir. 2001).

       The Administrators next contend that Plaintiffs lack standing to obtain the injunctive relief

they seek. The doctrine of standing is an essential and unchanging part of the case-or-controversy

requirement of Article III. Tenth St. Residential Ass’n v. City of Dallas, Tex., 968 F.3d 492, 499

(5th Cir. 2020). To invoke the jurisdiction of the federal courts, a claimant must satisfy three well-

known requirements of standing. First, the plaintiff must have suffered an injury-in-fact, which is

an invasion of a legally protected interest which is concrete and particularized and actual or

imminent. Id. Second, there must be a causal connection between the injury and the conduct

complained of. Third, it must be likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision. Id. The Administrators argue that the requested injunctions do

not redress an actual or imminent injury-in-fact.

       In their amended complaint, Plaintiffs seek an injunction: (1) barring Defendants from

terminating or taking other retaliatory action against them based on any grounds alleged in the July

Notice Letters or the January Letters because the opportunity to be heard at a meaningful time and

in a meaningful manner has been lost; (2) preventing Defendants from taking any adverse

employment actions against Plaintiffs without a name-clearing hearing; (3) compelling Defendants

to provide them with the requisite due process, including a name-clearing hearing for Dr. Cohen,

which has been denied; and (4) ordering UTD to expunge the false, inaccurate, and defamatory

statements regarding Plaintiffs from their files.




                                                    11
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                   Page 12 of 18 PageID 1244



       On this issue, Plaintiffs respond that injunctive relief “could well redress their complaints

regarding the very real, and demonstrated, procedural violations by Defendants and deprivations

of Plaintiffs’ due process, as well as the unlawful publication of confidential information.”

       The Court agrees that Plaintiffs lack standing to seek some of the requested injunctive relief

because it does not redress an imminent injury. First, Plaintiffs want to bar the Administrators

from terminating their employment or taking other retaliatory action against them for reasons given

in the letters. The employment action has already been taken. Plaintiffs have retained their jobs.

This request for injunction does not redress an imminent injury. Further, Plaintiffs seek an

injunction preventing Defendants from taking adverse employment action against them without a

name-clearing hearing. Again, any adverse employment action based on the JAL program has

occurred. And Dr. Worrell and Dr. Taylor already had name-clearing hearings. However, the

Court cannot conclude at this stage of the proceedings that all of the injunctive relief Plaintiffs

seek fails to redress an actual injury in fact. Plaintiffs request a name-clearing hearing for Dr.

Cohen, who did not have one. Assuming she can show she was entitled to one, this form of

injunctive relief would redress an actual injury-in-fact. In addition, Plaintiffs seek an injunction

ordering UTD to expunge false, inaccurate, and defamatory statements in their employment

records. Again, the Court concludes Plaintiffs have sufficiently alleged standing to seek this relief

as, if they are entitled to it, such an injunction would redress an alleged actual injury-in-fact.

       Next, the Administrators claim that Plaintiffs’ request for injunctive relief for their

procedural due process claims against them in the official capacities is also barred by Eleventh

Amendment immunity. The question is whether the Administrators are subject to suit under the

Ex parte Young exception. Under Ex parte Young, a litigant may sue a state official in his official

capacity if the suit seeks prospective relief to redress an ongoing violation of federal law. Williams
                                                  12
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 13 of 18 PageID 1245



ex rel. J.E. v. Reeves, 954 F.3d 729, 736 (5th Cir. 2020) (citing Ex parte Young, 209 U.S. 123,

167–68 (1908)). The exception rests on a legal fiction—the premise that a state official is not the

State for sovereign-immunity purposes when a federal court commands him or her to do nothing

more than refrain from violating federal law. Id. There are three basic elements of an Ex parte

Young lawsuit. The suit must: (1) be brought against state officers who are acting in their official

capacities; (2) seek prospective relief to redress ongoing conduct; and (3) allege a violation of

federal, not state law. Id. An Ex parte Young suit must also seek equitable relief—relief that is

declaratory or injunctive in nature and prospective in effect. Id. To determine whether a suit

complies with the requirements of Ex parte Young, the court need only conduct a “straightforward

inquiry into whether the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Id. The inquiry into whether suit lies under Ex parte Young

does not include an analysis of the merits of the claim. Verizon Maryland, Inc. v. Pub. Serv.

Commission of Maryland, 535 U.S. 635, 646 (2002). An allegation of an ongoing violation of

federal law is ordinarily sufficient. Id.

       The Administrators contend that Plaintiffs’ claims fall outside Ex parte Young because

there is no ongoing violation of federal law. The Administrators dispute that Plaintiffs have alleged

violations of federal law, something they argue in detail in the Rule 12(b)(6) portion of their motion

to dismiss. For purposes of Ex parte Young analysis, however, the Court will assume there are

allegations of federal law violations and merely examine whether the alleged violations are

ongoing. Plaintiffs respond that they have alleged the Administrators are violating Plaintiffs’

rights on an ongoing basis and direct the Court to three particular paragraphs of their amended

complaint. Plaintiffs allege in part that Defendants’ wrongful conduct, including the making and

publishing of false and defamatory statements about them and refusal to grant name-clearing
                                                 13
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                    Page 14 of 18 PageID 1246



hearings is ongoing and continuing conduct. Without getting into the merits of Plaintiffs’

argument, the Court concludes that they have alleged ongoing violations.

                                      2. Rule 12(b)(6) Arguments

        The Court turns to the Administrators’ arguments under Rule 12(b)(6). Under Federal Rule

of Civil Procedure 8(a)(2), a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). If a plaintiff fails to satisfy

Rule 8(a), the defendant may move to dismiss the plaintiff’s claims for “failure to state a claim

upon which relief may be granted.” Id. 12(b)(6). To survive such a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. The Federal Rules do not require courts to credit a complaint’s conclusory statements

without reference to its factual content. Id. at 686. In reviewing a motion to dismiss under Rule

12(b)(6), the court must accept all well-pleaded facts in the complaint as true and view them in the

light most favorable to plaintiff. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th

Cir. 2019).

        The Administrators first allege that Plaintiffs have failed to state a procedural due process

claim against them. To state a claim for procedural due process, the plaintiff must demonstrate

that a state actor deprived him of life, liberty, or property without due process of law. See Jordan

v. Fisher, 823 F.3d 805, 810 (5th Cir. 2016). The Administrators argue that Plaintiffs have failed

to plead a constitutionally protected liberty or property interest that has been interfered with. They

also assert Plaintiffs have failed to demonstrate that the process they received was insufficient.
                                                   14
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 15 of 18 PageID 1247



       Plaintiffs have identified two liberty interests—the right to be free from an invasion of

privacy and in their reputations. Plaintiffs’ allegations about invasion of privacy arise out of the

July Notice Letters from Provost Musselman. Those letters recommended that UTD initiate

termination proceeding against Plaintiffs due to academic fraud. Plaintiffs allege that in response

to an TPIA request, UTD disclosed those letters.

       Liberty interests protected by the Fourteenth Amendment may arise from the Constitution

itself, by reason of guarantees implicit in the word “liberty,” or it may arise from an expectation

or interest created by state laws or policies. Id. The Constitution protects individuals against

invasion of their privacy by the government. Ramie v. City of Hedwig Village, Tex., 765 F.2d 490,

492 (5th Cir. 1985). The liberty interest in privacy encompasses two notions: the freedom from

being required to disclose personal matters to the government and the freedom to make certain

kinds of decisions without government interference. Id. The disclosure strand, or confidentiality

branch, of the privacy interest includes the right to be free from the government disclosing private

facts about its citizens. Id. There is no Fifth Circuit authority on what types of disclosures are

personal enough to trigger the protection of the confidentiality branch. Wyatt v. Fletcher, 718 F.3d

496, 505 (5th Cir. 2013); Zaffuto v. City of Hammond, 308 F.3d 485, 490 (5th Cir. 1990).

       Plaintiffs’ amended complaint does not sufficiently demonstrate a liberty interest in privacy

under the circumstances. Plaintiffs allege an interest under the confidentiality branch. They are

employees of a public university that were subjects of an investigation by their employer. Plaintiffs

have failed to allege facts to demonstrate that UTD’s disclosure was personal enough to trigger

privacy protection.

       Nor have Plaintiffs sufficiently alleged a privacy expectation or interest created by state

law or policies. Their amended complaint refers to a right to privacy in § 51.971(c)(1) of the Texas
                                                 15
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 16 of 18 PageID 1248



Education Code and the TPIA. But Plaintiffs have not pleaded facts to show these laws created a

privacy interest in this case. Section 51.971 involves creation of compliance programs as a way

to ensure compliance by officers and employees of institutions of higher education with applicable

laws, rules, and policies. TEX. EDUC. CODE ANN. § 51.971. Plaintiffs rely on a provision making

confidential information that reveals the identity of someone who makes a report to the compliance

office, sought guidance from the office, or participated in an investigation. Id. § 51.971(c)(1).

They have not demonstrated the applicability of this provision in this case. Nor have they pleaded

facts to show the elements of an invasion of privacy claim under state law, which would require

them to demonstrate the matter publicized is not of legitimate public concern. See Industrial

Found. of the South v. Tex. Ind. Acc. Bd., 540 S.W.2d 668, 682 (Tex. 1976).

       Plaintiffs also allege deprivation of a liberty interest in damage to their reputations.

Discharge from public employment under circumstances that put the employee’s reputation, honor,

or integrity at stake gives rise to a liberty interest under the Fourteenth Amendment to a procedural

opportunity to clear one’s name. Rosenstein v. City of Dallas, Tex., 876 F.2d 392, 395 (5th Cir.

1989). To determine whether § 1983 affords a government employee a remedy for deprivation of

such a liberty interest, the plaintiff must show: (1) he was discharged; (2) stigmatizing charges

were made against him in connection with the discharge; (3) the charges were false; (4) he was not

provided notice or an opportunity to be heard prior to the discharge; (5) the charges were made

public; (6) he requested a hearing to clear his name; and (7) the employer denied the request.

Bledsoe v. City of Horn Lake, Ms., 449 F.3d 650, 653 (5th Cir. 2006); see Bellard v. Gautreaux,

675 F.3d 454, 461–62 (5th Cir. 2012) (among other things, employee must prove she was

discharged to succeed on claim for denial of name-clearing hearing). Because Plaintiffs were not

discharged from employment at UTD, they have failed to state a claim for procedural due process
                                                 16
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 17 of 18 PageID 1249



violations based on a liberty interest in their reputations. The Court is not persuaded by Plaintiffs’

argument that “given the totality of these unique circumstances” it should find otherwise.

       Finally, Plaintiffs contend they have been deprived of property interests without due

process. Plaintiffs base this claim on the fact that the Administrators stripped Dr. Worrall and Dr.

Cohen of their positions as Director and Associate Director of JAL, which included a pay cut.

Plaintiffs’ amended complaint also mentions lost job opportunities and consulting opportunities.

       To enjoy a property interest in employment, an employee must have a legitimate claim of

entitlement created and defined by existing rules or understandings that stem from an independent

source such as state law. Gentilello, 627 F.3d at 544. Tenured professors have a protected property

interest in continued employment. See id. However, the due process clause does not protect

specific job duties or responsibilities absent a statute, rule, or express agreement reflecting an

understanding that there is a unique property interest in those duties or responsibilities. Id. To

establish a due process claim from a demotion, Plaintiffs must point to some state or local law,

contract or understanding that created a property interest in the directorship positions. Id. at 545.

Absent a property interest, there is nothing subject to due process protections. Id. Here, Plaintiffs

are still employed by UTD and they have failed to demonstrate that they had a property interest in

the directorship positions or lost opportunities.

       Plaintiffs request the opportunity to replead in the event the Court finds they have failed to

state a claim. The Court concludes that further amendment is not warranted for Plaintiffs’

procedural due process claim based on an alleged deprivation of a liberty interest in their

reputations. See Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329

(5th Cir. 2002). Since they were not discharged from UTD employment, it would not be possible

to state this type of claim. The Court will give them the opportunity to replead their claims for
                                                    17
 Case 3:19-cv-00356-E Document 60 Filed 09/29/20                  Page 18 of 18 PageID 1250



procedural due process violations based on deprivations of a liberty interest in privacy and a

property interest. The Administrators have also argued that they are entitled to qualified immunity.

Because these arguments are tied to the allegations in the complaint, the Court will deny the

motion’s qualified immunity grounds without prejudice to the Administrators reasserting them

again after Plaintiffs amend their complaint.

       In conclusion and summary, the Court grants both motions to dismiss.               The Court

concludes that Plaintiffs’ claims against UTD are dismissed for lack of subject-matter jurisdiction.

Plaintiffs’ claims for common-law invasion of privacy against the Administrators in their official

capacity and individual capacity are also dismissed for lack of subject-matter jurisdiction. Further,

Plaintiffs’ claims against the Administrators in their official and individual capacities for

procedural due process violations based on deprivation of a liberty interest in their reputations is

dismissed with prejudice. The Court dismisses without prejudice Plaintiffs’ remaining claims for

procedural due process violations based on deprivation of a liberty interest in their right to privacy

and a property interest. The Court will allow Plaintiffs to replead their remaining claims, keeping

in mind that the Court has found they lacked standing to seek certain injunctive relief. Any

amended complaint is due within 30 days of this order. If Plaintiffs do not file an amended

complaint, the disposition of their remaining claims will be converted into dismissal with

prejudice.

       SO ORDERED.

       Signed September 29, 2020.



                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE
                                                 18
